Citation Nr: 0628877	
Decision Date: 09/12/06    Archive Date: 09/20/06

DOCKET NO.  04-04 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for immersion foot, 
bilateral.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from November 1967 until July 
1970.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina.

The Board notes that the veteran did not file a timely notice 
of disagreement with regard to his claims of entitlement to 
service connection for congestive heart failure, 
hypertension, a lung condition claimed as chronic obstructive 
pulmonary disease (COPD), and post-traumatic stress disorder 
(PTSD).  In the absence of a timely notice of disagreement on 
any of the preceding claims, they are not within the 
jurisdiction of the Board and will be discussed no further 
herein.  See 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. 
§§ 20.200, 20.202 (2005).

In his substantive appeal received by VA in January 2004, the 
veteran expressed his desire for a hearing before a Veterans 
Law Judge sitting at the RO.  Such a hearing was scheduled, 
but the veteran failed to report.  An August 2005 statement 
by the veteran's accredited representative acknowledged this 
fact.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  The VCAA applies to all pending 
claims for VA benefits and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  The VCAA also provides that 
VA shall notify the claimant of any information, and any 
medical or lay evidence not previously provided to VA which 
is necessary to substantiate the claim and whether VA or the 
claimant is expected to obtain any such evidence.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2005); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Charles v. Principi, 16 
Vet. App. 370 (2002).

The Board has reviewed the claims file and finds that further 
development is required in order to fulfill VA's duty to 
notify obligations under the VCAA.  Indeed, the veteran's 
notice letter with respect to his service connection claim 
for immersion foot, dated in May 2003, did not inform the 
claimant of any information and evidence not of record that 
is necessary to substantiate the claim.  Specifically, the 
notice letter did not inform the veteran of what the evidence 
must show to support a claim for service connected 
compensation benefits.  Based on the foregoing, further 
notice is necessary to correct this deficiency.

Also regarding notice, during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant has not been provided with 
notice of the type of evidence necessary to establish a 
disability rating or the effective date for the disability on 
appeal.  As these questions are involved in the present 
appeal, this case must be remanded for proper notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, including an explanation as to the type of 
evidence that is needed to establish both a disability rating 
and an effective date.

Finally, the Board finds that further development of the 
record is necessary in order to fulfill VA's duty to assist 
obligations under the VCAA.  A review of the record indicates 
that the veteran is in receipt of disability benefits from 
the Social Security Administration (SSA).  However, the Board 
observes that the record does not contain a copy of the 
determination granting such benefits or the clinical records 
considered in reaching the determination.  The record does 
not reflect that the VA has sought to obtain those records.  
Where VA has actual notice that the appellant is receiving 
disability benefits from the SSA, the duty to assist requires 
VA to obtain a copy of the decision and the supporting 
medical records upon which the award was based.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).  Because such records may 
be useful in adjudicating the veteran's claim, the Board 
finds that an effort should be made to obtain them.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), that includes a 
description of what the evidence must 
show in order to support a claim of 
entitlement to service connection for the 
above issue (immersion foot, bilateral).  
The veteran must be apprised of the 
division of responsibility between him 
and VA in obtaining such evidence, and 
specifically requested to send any 
pertinent evidence in his possession to 
VA.  Also, the veteran should be sent 
notice that a disability rating and an 
effective date for the award of benefits 
will be assigned if service connection is 
awarded and provided an explanation as to 
the type of evidence that is needed to 
establish both a disability rating and an 
effective date, as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  Contact the Social Security 
Administration and obtain a copy of that 
agency's decision concerning the 
veteran's claim for disability benefits, 
including any medical records used to 
make the decision.  If the search for any 
such records yields negative results, 
this fact should be clearly noted in the 
claims folder.

3.  Thereafter, readjudicate the issue on 
appeal and consider all evidence, 
including any evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If the benefit 
sought is not granted, the veteran and 
his representative should be furnished an 
appropriate Supplemental Statement of the 
Case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).





_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


